Citation Nr: 1715910	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  15-18 886A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 1960 to January 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

Following the April 2012 rating decision, in June 2012 the Veteran submitted a private medical opinion.  This evidence was new and material as it addressed a previously unsubstantiated fact necessary to the claim and was received prior to the expiration of the appeal period of one year following the April 2012 rating decision.  Pursuant to 38 C.F.R. § 3.156(b) (2016), when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  As such, the April 2012 rating decision did not become final.  While an August 2012 rating decision was also issued, which the Veteran submitted a notice of disagreement (NOD) to, the Veteran's claim is on appeal from the April 2012 rating decision because such did not become final pursuant to 38 C.F.R. § 3.156(b) (2016).   

In his August 2012 NOD, the Veteran requested a Decision Review Officer (DRO) hearing "prior to having a BVA hearing."  The DRO hearing was held in December 2014 and a transcript of the hearing is of record.  On his June 2015 VA Form 9, the Veteran specifically noted that he did not want a Board hearing.  To the extent that the August 2012 NOD included a Board hearing request, such is considered to be withdrawn in light of the later June 2015 VA Form 9.  In any event, as will be outlined below, the outcome of this appeal is fully favorable to the Veteran and therefore there is no prejudice to the Veteran in the issuance of this decision.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Tinnitus had its onset and was shown in service and there have been subsequent manifestations of tinnitus during the appeal period.


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Considering the favorable outcome detailed below as to the grant of entitlement to service connection, VA's fulfillment of its duties to notify and assist do not need to be addressed.

I.  Legal Criteria

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty."  
38 U.S.C.A. §§ 1110, 1131 (West 2014); see also 38 C.F.R. § 3.303 (2016).

Service connection may be established under 38 C.F.R. § 3.303(b) (2016) when a chronic disease is shown in service and when there are subsequent manifestations of the same chronic disease.  For purposes of VA regulations, tinnitus is considered a chronic disease.  See Fountain v. McDonald, 27 Vet. App. 258 (2015).

II.  Evidence and Analysis 

Initially, the Board notes that the Veteran is competent to testify as to the presence and onset of tinnitus.  See Charles v. Principi, 16 Vet. App. 370 (2002) (stating that "ringing in the ears is capable of lay observation").  
As noted above, the Veteran had active service from January 1960 to January 1980.  A DD 214 covering this period of service noted various primary specialties related to airframe repair.  The RO conceded in-service noise exposure.  See April 2015 Statement of the Case.   

The Veteran's service treatment records were silent as to any report of tinnitus.  On July 1979 and January 1980 Report of Medical History forms, the Veteran denied ever having or having now ear, nose or throat trouble.

VA treatment records in July 2001, June 2002 and December 2002 referenced ringing in the ears or tinnitus.  A June 2010 private medical record from Watson Clinic referenced "a long history of greater than a year of bilateral tinnitus."  A February 2012 VA examination report noted that the Veteran complained of tinnitus and that the "[o]nset was reported as being in 2008 shortly after his surgery for a benign brain tumor."  A January 2014 VA examination reported noted that the Veteran reported tinnitus and that "the tinnitus started about 4-5 years ago."  At the December 2014 DRO hearing, the Veteran stated that the ringing in his ears had "been going on for several years, I can't give you an exact date."  The Veteran also reported that the tinnitus started "[a]t least five years before the [2008] operation."

In an April 2015 statement, the Veteran stated that:

You claim that during the [VA examination] that I reported that my tinnitus condition had its onset about 4-5 years ago.  This is completely false and a misrepresentation of what I told the examiner.  I told the examiner that the noise (ringing) started during my time in Vietnam, but that it was not as intense as it is now.  The examiner asked me when did the condition worsen and I told her that it had become increasingly worse since Vietnam and that it had become considerably worse within the last 4-5 years.

The Board notes that personnel records noted Temporary Duty service in Vietnam in 1966.

Upon review of the above evidence, the Veteran's statements as to the onset of tinnitus have been inconsistent.  To the extent that the February 2012 and January 2014 VA examination reports referenced an onset of tinnitus after a 2008 surgery, this is contradicted by VA treatment records from 2001 and 2002 that referenced ringing in the ears or tinnitus.  The private audiologist in June 2012 made no mention of the Veteran's report of an onset in service and noted that post-service occupational noise exposure could be a contributing factor .  In addition, the Veteran's April 2015 statement also contradicted the VA examination reports and noted an onset of tinnitus in service.  On the other hand, on July 1979 and January 1980 Report of Medical History forms, the Veteran denied ever having or having now ear, nose or throat trouble.

38 U.S.C.A. § 5107 (West 2014) provides that "[w]hen there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, [VA] shall give the benefit of the doubt to the claimant" and 38 C.F.R. § 3.102 (2016) provides that "[w]hen after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin...such doubt will be resolved in favor of the claimant."  In this case, the Board finds that there is an approximate balance of positive and negative evidence as to whether the Veteran's tinnitus had its onset in service.  As such, resolving reasonable doubt in the Veteran's favor, the Board will find that tinnitus had its onset in service.

As noted, tinnitus is considered a chronic disease for purposes of VA regulations.  Pursuant to 38 C.F.R. § 3.303(b) (2016), service connection may be established when a chronic disease is shown in service and when there are subsequent manifestations of the same chronic disease.  As discussed above, the Board has found that tinnitus had its onset, and was thus shown, in service.  As such, the remaining issue is whether the Veteran has had subsequent manifestations of the same chronic disease.  As noted, the Veteran is competent to testify as to the presence of tinnitus.  Various evidence of record indicated that the Veteran has had manifestations of tinnitus during the appeal period, to include the February 2012 and January 2014 VA examination reports.  As such, the Board concludes that there have been subsequent manifestations of tinnitus during the period on appeal.  Accordingly, entitlement to service connection is warranted on the basis of the presumption regarding chronic diseases.

The Board acknowledges that the February 2012 and January 2014 VA examination reports contained negative opinions as to the issue of whether the Veteran's tinnitus was related to his active service.  These opinions, however, were based, at least in part, on the inaccurate factual premise that the Veteran's tinnitus had its onset after a 2008 surgery, which as outlined above, is contradicted by other evidence of record and differs from the Board's finding in this decision that the onset of tinnitus was in service.  Thus, the opinions warrant less probative weight as they are based on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (stating that "[a]n opinion based upon an inaccurate factual premise has no probative value").  Moreover, the Board emphasizes that in the Veteran's case pursuant to 38 C.F.R. § 3.303(b) (2016), entitlement to service connection does not require a medical nexus opinion.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (stating that "there is no 'nexus' requirement for compensation for a chronic disease which was shown in service").

In sum, the Board finds that tinnitus had its onset and was shown in service and that there have been subsequent manifestations of tinnitus during the appeal period.  As such, pursuant to 38 C.F.R. § 3.303(b) (2016), as the Veteran's tinnitus (a chronic disease for purposes of VA regulations) was shown in service and there have been subsequent manifestations of the same chronic disease during the appeal period, the Board concludes that tinnitus was incurred in service and the Veteran's claim is therefore granted.  

ORDER

Entitlement to service connection for tinnitus is granted.


____________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


